Irma Lopez, as Wrongful
                                                                  Death Beneficiary of Antonio
                                                                               /s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 28, 2014

                                     No. 04-14-00580-CV

 CHRISTUS SANTA ROSA HEALTHCARE CORPORATION d/b/a Christus Santa Rosa
                    Hospital- City Centre ("Christus"),
                                Appellant

                                               v.

       Irma LOPEZ, as Wrongful Death Beneficiary of Antonio Gonzales, Jr., Deceased,
                                       Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07558
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
        Christus Santa Rosa Healthcare Corporation d/b/a Christus Santa Rosa Hospital – City
Centre filed a notice of interlocutory appeal on August 11, 2014. The notice states Christus
Santa Rosa is appealing the trial court’s order signed August 7, 2014, that overruled its
objections to appellee’s expert report and denied its motion to dismiss. The clerk’s record has
been filed. However, the record does not contain a signed order denying appellant’s motion to
dismiss and the docket sheet does not reflect any order was signed on August 7, 2014.

        The record contains a document entitled “JUDGE’S NOTES” that is dated July 16, 2014.
The document is signed by the Honorable Barbara Nellermoe and contains a handwritten entry
stating “Objections to report O/R. M/Dismiss denied.” However, this court has held that “[a]
judge’s handwritten notes are for his or her own convenience and form no part of the record.” In
re L.H., No. 04-13-00174-CV, 2013 WL 3804584, at *1 (Tex. App.—San Antonio July 17,
2013, no pet.) (citing In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.)).
Judge’s notes do not constitute an appealable order. See id. Thus, it appears there is no
judgment or order — final or interlocutory — from which appellant may appeal.

       Accordingly, we order appellant to show cause by September 8, 2014 why this appeal
should not be dismissed for lack of jurisdiction based on the absence of an appealable order or
judgment. We further order the appellate deadlines suspended until further order of this court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court